Citation Nr: 1522508	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-21 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for vision problems, diagnosed as glaucoma suspect, refractive error, presbyopia, pseudotumor cerebri, pseudopapilledema, and dry eye.

3.  Entitlement to service connection for hypertension, claimed as high blood pressure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that headaches, currently diagnosed as migraines, had their onset in service.

2.  Service connection is not available for refractive error and presbyopia as a matter of law.
3.  The preponderance of the evidence shows that the Veteran's vision problems, diagnosed as glaucoma suspect, pseudotumor cerebri, pseudopapilledema, and dry eye, were not present in service or until many years thereafter and are not related to service.

4.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for glaucoma suspect, refractive error, presbyopia, pseudotumor cerebri, pseudopapilledema, and dry eye are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2014).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As to the issue of entitlement to service connection for refractive error and presbyopia, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 
16 Vet. App. 129 (2002).  The issue of entitlement to service connection for headaches is granted in full herein; no further discussion of compliance with VA's duty to notify and assist is necessary as to that issue.

As to the claims of entitlement to service connection for vision problems (diagnosed as glaucoma suspect, pseudotumor cerebri, pseudopapilledema, and dry eye) and hypertension, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in August 2010 that informed her of her duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist the Veteran in the development of the claims includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on her behalf.

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with her service connection claims.  However, as her service and post-service treatment records fail to suggest that she developed glaucoma suspect, pseudotumor cerebri, pseudopapilledema, dry eye, or hypertension during service; that hypertension manifested within one year of service; or a nexus between service and these claimed conditions, VA's duty to provide an examination has not been triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

The Veteran has been afforded a hearing before a VLJ in which she presented oral argument in support of her service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  Moreover, the Veteran volunteered her treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Service connection principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Migraine headaches

The Veteran contends that her chronic headaches, currently diagnosed as migraines, began in and have continued since service.

STRs include a July 1992 report that the Veteran experienced headaches twice weekly.  Post-service private and VA treatment records show a long history of headaches, consistent with the Veteran's lay evidence reporting headaches symptoms recurring ever since service.  The Veteran is competent to report headaches during and after service.  Layno.

In its capacity as a finder of fact, the Board finds the Veteran is credible as to her reports of headaches to various medical providers over the years.  The Veteran has consistently reported that her symptoms had their onset during service and have continued ever since.  Caluza.  Moreover, her reports are consistent with STRs and post-service medical evidence.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that her headache symptoms began during military service and have continued to the present time.  The medical evidence of record supports a history of headaches since 1991.  There is no contrary evidence indicating that the headaches did not begin in and continue after service.

Lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is competent to identify the medical condition.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  A lay person is competent to identify a headache, and the Veteran's lay testimony describing headache symptoms in service supports the later diagnosis of migraines by VA medical professionals.  The Board thus finds that the Veteran's lay evidence is sufficient to establish that she experienced chronic headaches during and since service.  The Board finds the evidence shows that the Veteran's headaches had their onset in service and service connection is warranted.

IV.  Vision Problems

Evidence shows that the Veteran has multiple current vision diagnoses: glaucoma suspect, refractive error, presbyopia, pseudotumor cerebri, pseudopapilledema, and dry eye.  As a matter of law, service connection is available for neither presbyopia nor refractive error.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-MR1, Part III, Subpart iv, Chapter 4, Section B, Para. 10(d).  Thus, the Board will not address these two diagnoses further.

STRs contain the Veteran's July 1992 separation examination and report of medical history.  In the report of medical history the Veteran checked "yes" to "eye problems" but the examining doctor noted this referred to wearing contact lenses and on physical examination the eyes were normal.  STRs also contain two entries, both dated in August 1992, addressing eye symptoms.  The first shows a diagnosis of subconjunctival hemorrhage with bacterial conjunctivitis after the Veteran reported symptoms of irritation, redness, itching, discharge, and pain on extraocular movements for one week.  One week later, and four days before separation, she was seen for follow up and was assessed with "viral conjunctivitis resolving."  

Glaucoma

The Veteran was provided with a VA examination of the eyes in October 2010.  Based on a review of the claims file and in-person examination the examiner diagnosed her as a glaucoma suspect.  The examiner opined that the elevated intraocular pressure (which led her to suspect glaucoma) is not related to active duty service but rather a positive family history of glaucoma.

The Board finds that the Veteran has never actually been diagnosed with glaucoma.  The Veteran herself emphasized this fact in her August 2013 substantive appeal, where she stated that she does not have glaucoma and that only one aunt in her family has been diagnosed with glaucoma.  A diagnosis of "glaucoma suspect" only means that the VA examiner suspected that the Veteran might have glaucoma.  However, the subsequent VA and private treatment records make no findings or diagnosis of glaucoma.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection is not available for glaucoma, as there is no current diagnosis of that disability.

Pseudotumor cerebri, pseudopapilledema, and dry eye

At the outset, the Board notes that both pseudotumor cerebri and pseudopapilledema typically result from increased intracranial pressure (intracranial hypertension), which can mimic the symptoms of a brain tumor (pseudotumor cerebri) or a swollen optic nerve (pseudopapilledema).

Private treatment records show that in October 2007, the Veteran reported blurry vision when she was seen for headaches.  The neurologist stated that the blurry vision was not typical for migraine and "[s]ince the patient is overweight and the headache increased while laying down, pseudotumor cerebri is in the differential diagnosis."  In June 2009 private treatment records show the Veteran's eyes were examined and her lids, conjunctivae, and pupils were unremarkable.  

In October 2010 the Veteran underwent a VA MRI of the brain, prompted by her hypertension and migraines.  It revealed several signs of benign intracranial hypertension, including partial empty sella, tortuous optic nerve, and mid optic nerve sheath distention.  In December 2010 a private eye evaluation noted a reported history of pseudotumor cerebri and reported symptoms of blurry vision and a pressure sensation.  The evaluation resulted in a diagnosis of pseudopapilledema and noted that the Veteran was being treated for these symptoms by VA.  

In January 2011 the Veteran's VA primary care physician referred her to the nutrition clinic because she "has pseudotumor cerebri and must lose weight in order to help her condition to prevent blindness."  In the same month, a VA neurologist reviewed the MRI findings and a VA ophthalmologist's recent finding of no visual field defects.  After conducting a funduscopic examination, the neurologist found no papilledema, but diagnosed pseudotumor cerebri and recommended weight loss.

An April 2014 VA treatment record of an optometry evaluation notes ocular diagnoses of pseudopapilledema and dry eye and a history of idiopathic intracranial hypertension.  The Veteran was continuing to take Diamox for pseudopapilledema and was managed by neurology.  She was advised to return in one year or sooner if she had any vision changes.  An April 2014 neurology clinic note states, "In the past there was a concern for pseudotumor cerebri also but she had her eye exam today...and was told her optic nerves look good with no evidence of swelling."  In a May 2014 VA physiatry clinic treatment record, the Veteran reported that she had been told that pseudotumor cerebri had improved with weight loss.

In her substantive appeal, the Veteran asserted that her conjunctivitis was ongoing when she separated from service and she continued to have problems with her eyes.  She contends that her current eye diagnoses are related to in-service conjunctivitis.

While the Veteran is competent to report the onset and recurrence of eye symptoms, her lay report of symptoms recurring since service is inconsistent with the medical evidence of record.  She has no current diagnosis of conjunctivitis and numerous VA and private treatment records dated from February 1995 to the present are silent as to eye symptoms.  After reviewing the claims file and examining the Veteran, the October 2010 VA examiner found no chronic conjunctivitis.  Thus, the Board does not find the Veteran's lay report of eye symptoms recurring since service credible evidence to establish service connection.  38 C.F.R. § 3.303(a).

The medical evidence of record relates her diagnoses of pseudotumor cerebri and pseudopapilledema to idiopathic intracranial hypertension (pressure) and it appears that when the Veteran lost weight, the symptoms improved.  No medical evidence of record supports a link between conjunctivitis in service and pseudotumor cerebri, pseudopapilledema, intracranial hypertension, or dry eye.

Lay evidence can be competent and sufficient evidence to establish etiology.  Davidson; Jandreau.  The Veteran has not explained how her current diagnoses could be caused by the conjunctivitis.  A mere conclusory generalized lay statement that a service event or illness caused a current condition is insufficient to establish medical etiology or nexus.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The only evidence supporting a nexus between the Veteran's current diagnoses and service is her conclusory generalized lay statement.  Accordingly, service connection is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

V.  Hypertension 

The Veteran contends that her currently diagnosed hypertension had its onset in service and has continued to the present.

Regulations require that hypertension be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is defined by regulation as diastolic blood pressure predominantly 90mm or greater.  Id.

STRs do not show a diagnosis of hypertension in service, but there are a few high blood pressure readings with diastolic pressure at 90 or higher.  In April 1991 the Veteran gave birth and treatment records show an elevated blood pressure in the hours after the delivery of the baby, including 140/90.  However, by midnight blood pressure was down to 140/80.  Similarly, in July 1991 she had a reading of 129/95 but the next day it was 132/88.  In May 1992 she was admitted to emergency care for abdominal pain and her blood pressure was 146/116 lying down and 138/140 standing.  Her blood pressure was taken three more times in the next three hours lying and standing: 138/106 and 120/98; 136/84 and 145/98, and 144/94 and 148/100.  She was considered improved less than four hours after admission and discharged to her quarters for 24 hours.  In June 1992 she was seen for chest pain and her blood pressure was 137/92.  At no time do any of her assessments or prescriptions mention high blood pressure or hypertension.  All of the other blood pressure readings in the STRs show diastolic pressure at less than 90.  Thus, the STRs do not confirm hypertension by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

In her July 1992 separation report of medical history, the Veteran indicated high blood pressure.  In response, the examiner noted "few high blood pressure readings [but] stable at present - not considered disabling."  In the contemporaneous separation examination report, her blood pressure was 132/86 and the examiner found normal heart and vascular systems.

A July 1994 private health history summary taken in the early stage of a pregnancy indicates that the Veteran's sister had a history of hypertension but that the Veteran did not.  Her baseline blood pressure was 100/62, and while it was sometimes higher during the pregnancy, at no time did it meet the criteria required by 38 C.F.R. § 4.104.  In February 1995, the Veteran was admitted at a private hospital for delivery.  Her past medical history was negative for chronic disease, and while a number of prenatal issues are noted, there is no mention of hypertension or high blood pressure.  Private treatment records dated from March 1995 through June 2000 contain many blood pressure readings, none of which meet the criteria required by 38 C.F.R. § 4.104.

A private treatment record dated in October 2007 contains the first mention of a medical history of untreated hypertension.  The Veteran's blood pressure on that date was 132/94.  A January 2008 hospital record shows three blood pressure readings on the same date: 182/109, 156/111, and 158/103.  Private treatment records dated in June 2009 state that hypertension "has been present for several years."

In July 2010, the Veteran was seen at a VA facility for the first time and was noted to have a history of poorly controlled hypertension.  A private treatment record dated in the same month contains a diagnosis of malignant hypertension.  A May 2014 VA treatment record shows a continued diagnosis of essential hypertension.

The Veteran contends that she had hypertension in service and cites to her high blood pressure readings in service as evidence.  However, the earliest medical evidence of hypertension is dated in October 2007, fifteen years after separation from service.  The mere fact that her assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, while the STRs and post-service treatment records dated in the 1990s contain a few high blood pressure readings, they do not meet the criteria for diagnosis of hypertension under 38 C.F.R. § 4.104.  Thus the medical evidence affirmatively shows that the Veteran did not meet the criteria for a diagnosis of hypertension in service or shortly thereafter.

There is no medical evidence linking the Veteran's current hypertension to her occasional high blood pressure readings in service or to any other incident of service.  However, the Veteran has contended that her current hypertension is related to service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters, 601 F.3d at 1278.  A mere conclusory generalized lay statement that a service event or illness caused the  current condition is insufficient to establish medical etiology or nexus.  Id.

Here, the Veteran is not competent to identify the medical condition of hypertension.  Hypertension is diagnosed by blood pressure readings taken two or more times on at least three different days.  There is no evidence that the Veteran has the requisite medical knowledge to administer such a test or interpret the results.  Jandreau, 492 F.3d at 1377 n.4.  Thus the Veteran is not competent to testify that she had hypertension in service or within a year of separation.  Similarly, she is not competent to opine on the etiology of her current hypertension.  The question regarding the potential relationship between the Veteran's hypertension and her service is complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  She does not appear to possess the medical knowledge to attribute hypertension to any specific instance of her military service.  Therefore, while the Veteran is competent to describe her symptoms, she has offered only conclusory statements and is not competent to opine on the complex medical question of etiology.  The Board thus finds that the Veteran's lay evidence is insufficient evidence of a diagnosis or to establish etiology.

As there is no competent probative evidence that hypertension was present in service or until many years thereafter, the Board finds that presumptive service connection is not warranted for hypertension under 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the Board finds that the Veteran's lay evidence of continuity of symptomatology since service is not credible, as it is contradicted by the medical evidence of record.  Caluza; Dalton.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(b).

In summary, there is no competent and credible medical or lay evidence 1) suggesting a connection between hypertension and service, or 2) showing manifestations or symptoms attributable to hypertension during service or until many years after discharge from service.  Therefore there is no basis to grant service connection.  The Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for migraine headaches is granted.

Service connection for vision problems is denied.

Service connection for hypertension, claimed as high blood pressure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


